Fourth Court of Appeals
                              San Antonio, Texas
                                  November 23, 2022

                                  No. 04-22-00401-CR

                                  David HINOJOSA,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 290th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR0444
                       Honorable Jennifer Pena, Judge Presiding


                                    ORDER

        Appellant’s brief was originally due October 19, 2022; however, the court
granted an extension of time to file the brief until November 18, 2022. On
November 17, 2022, appellant filed a motion requesting until December 16, 2022
to file the brief.

       We grant the motion and order appellant’s attorney, Niles Illich, to file the
brief by December 16, 2022. Counsel is advised that no further extensions of time
will be granted absent a motion, filed by the date the brief is due, that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides
the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.



                                                _________________________________
                                                Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court